Citation Nr: 1811739	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-25 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression, bipolar disorder, and substance abuse, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to July 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in June 2017, at which time it was remanded for further development. 

In relation to her appeal, the Veteran was scheduled for a Board hearing in May 2017.  However, she failed to appear.  A report of general information reflects that the Veteran contacted the VA for a different matter in June 2017 and made no request to reschedule her hearing.  In June 2017, the Board also remanded the issues on appeal for more development.  In October 2017, the Veteran requested to reschedule her hearing.  In this regard, VA regulations provide that, following a claimant's failure to report for a hearing, no further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Furthermore, a motion for a new hearing date following a failure to appear for a scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2017).  The request to reschedule was not timely as it came nearly five months after the missed hearing and she did not show good cause as the record shows that she did contact the VA in the interim.  As such, the request/motion to reschedule the Board hearing is denied.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for VA examinations in October 2017, but failed to appear.  The Board finds that further efforts should be made to develop the evidence of record.  

A VA examiner/clinician should provide etiological opinions with regard to the Veteran's claimed leg disabilities.  The February 2010 VA examiner was not clear as to whether a current leg disability existed.  A new opinion should evaluate any current leg disability.  The Veteran's service treatment records include complaints of knee and shin pain, metatarsophalangeal and proximal tibia stress reaction, right leg pain, hyperextended soft tissue injury, left knee patellofemoral pain syndrome.  11/10/2009 STR-Medical.

Additionally, another opinion addressing the Veteran's neck disability, including degenerative disc disease (DDD) of the cervical spine, spondylolisthesis, and intervertebral disc syndrome (IVDS) should be obtained.  In particular, the examiner should address the effect of the Veteran's use of a Kevlar vest and backpacks while in training may have had on her current disability.

The February 2010 examiner opined that the Veteran's depression was not caused or the result of bilateral knee pain or bilateral leg condition.  However, it was indicated that her depression may have been aggravated by her chronic pain problems.  Another opinion should be obtained if the Veteran's leg or neck disabilities are found to have been caused by or otherwise related to service.

Another attempt to obtain outstanding private or VA treatment records should also be made, to include records from Dr. Kahn whom the Veteran saw after service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the Veteran's claim file all outstanding VA treatment records.  Additionally, request the Veteran authorize the release of any relevant private records or submit them to VA, to include records from 
Dr. Kahn.

2.  After associating any VA records and any submitted private records and incorporating them into the claims file, schedule the Veteran for an examination with an appropriate examiner to determine the nature and likely cause of the claimed bilateral leg disability.  Should the Veteran fail to report, an opinion based on the evidence of record is to be provided that addresses the following for each leg disability diagnosed:

Whether it is at least as likely as not (50 percent or greater probability) that a current leg disability had its onset in-service or is otherwise related to the Veteran's period of active service.

Consider all lay and medical evidence, including notations of knee and shin pain, metatarsophalangeal and proximal tibia stress reaction, right leg pain, hyperextended soft tissue injury, left knee patellofemoral pain syndrome, and other related complaints in her service treatment records.

A comprehensive rationale is to accompany any opinion provided.

3.  After associating any VA records and any submitted private records and incorporating them into the claims file, schedule the Veteran for an examination with an appropriate examiner to determine the nature and likely cause of the claimed neck disability.  Should the Veteran fail to report, an opinion based on the evidence of record is to be provided that addresses the following:

Whether it is at least as likely as not (50 percent or greater probability) that a current neck disability, to include cervical spine DDD, spondylolisthesis, and IVDS had its onset in-service or is otherwise related to the Veteran's period of active service.  Consideration should be given to the use of Kevlar vests, backpacks, or heavy gear, or any impingement, strain, or other injury from such use, therein. 

A comprehensive rationale is to accompany any opinion provided.

4. Should the Veteran be found to have a service-connected disability, another opinion from an appropriate examiner regarding her psychiatric disorder should be obtained.  Should the Veteran fail to report, an opinion based on the evidence of record should still be provided addressing the following:

Is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder has been aggravated (worsened beyond its natural progression) by chronic pain associated with a service-connected disability?  If aggravation is found, please estimate the baseline level of disability prior to such aggravation.

A complete rationale should accompany any opinion provided.  If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

5. After completion of the above actions, readjudicate the issues on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


